Citation Nr: 0012891	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for IgA nephropathy with 
chronic renal insufficiency as secondary to medication for 
service-connected migraine headaches with anxiety reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from July 1951 to June 
1955.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

The RO denied entitlement to service connection for IgA 
nephropathy with chronic renal insufficiency as secondary to 
medication for service-connected migraine headaches with 
anxiety reaction.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for IgA 
nephropathy with chronic renal insufficiency as secondary to 
medication for service-connected migraine headaches with 
anxiety reaction is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for IgA 
nephropathy with chronic renal insufficiency as secondary to 
medication for service-connected migraine headaches with 
anxiety reaction is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that service-connection has been granted for 
migraine headaches with anxiety reaction, evaluated as 50 
percent disabling.  This represents the veteran's sole 
service-connected disability.

A review of the veteran's service medical records including a 
report of a physical examination in June 1955 for separation 
from active service discloses they are negative for IgA 
nephropathy with chronic renal insufficiency.  Clinical 
evaluations of the kidneys were normal.

The post service medical evidence including VA examination 
reports in January 1956 and November 1960 is negative for IgA 
nephropathy with chronic renal insufficiency.

VA conducted a special neurological examination of the 
veteran in March 1978.  It was noted that the veteran had 
been complaining of severe paroxysmal headaches for years.  
He had been on all kinds of medications for years including 
Sansert.  The examiner recorded that "Sansert may  have 
caused mild retroperitoneal fibrosis on the left side because 
he complained of pain in the left kidney area.  No 
abnormalities of the kidneys were reported on examination.

The post service medical evidence first referring to the 
presence of IgA nephropathy with chronic renal insufficiency 
dates from the early 1990's.  

A December 1996 report from a private medical specialist in 
nephrology shows it was her opinion that the veteran's IgA 
nephropathy with chronic renal insufficiency was secondary to 
his crescentic acute renal failure in 1993. 




A March 1998 VA genitourinary examination report shows the 
veteran was diagnosed with IgA nephropathy on biopsy of the 
right kidney in 1993.  He received chemotherapy and 
prednisone.  He developed chronic renal insufficiency 
secondary to IgA nephropathy.  It was noted he had a history 
of cluster migraine headaches treated with "Talevin" for 
over twenty years but discontinued 5 years earlier.  The 
medical file was reviewed by the examiner.  Following 
objective examination the diagnosis was IgA nephropathy, 
stable.

A May 1998 addendum to the above examination report shows 
that the examiner who performed the March 1998 examination 
was unavailable.  However, the veteran's case was reviewed by 
a staff nephrologist who knew the veteran and was familiar 
with his history.  The nephrologist recorded that IgA 
nephropathy was an idiopathic disease with no proven cause.  
He added that all relationships (opined) to the veteran's 
nephropathy being caused by medications taken for his 
service-connected headaches with anxiety were speculative.  
She recorded that no nephrologist had ever told the veteran 
that such a relationship existed.  


Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).



A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due to or the result of a service- 
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service- 
connected disability.  




In such cases, according to the Court, a basis exists upon 
which to predicate a grant of entitlement to service 
connection on a secondary basis.  Thus, pursuant to 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (1999), 
when aggravation of a veteran's nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation. 38 C.F.R. § 
3.322 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board has reviewed the evidence of record and finds that 
the appellant has not submitted a well grounded claim of 
entitlement to service connection for IgA nephropathy with 
chronic renal insufficiency as secondary to medication for 
service-connected migraine headaches with anxiety reaction.  
Wallin, 11 Vet. App. 509; Reiber, 7 Vet. App. 513.  

As stated above, the veteran has established that he has IgA 
nephropathy with chronic renal insufficiency.  Additionally, 
he is service-connected for migraine headaches with anxiety 
reaction.

Where the veteran's claim fails is the lack of competent 
evidence which establishes that his IgA nephropathy with 
chronic renal disease is (1) proximately due to or the result 
of his service-connected migraine headaches with anxiety 
reaction, or (2) has been aggravated by his service-connected 
migraine headaches with anxiety reaction.  Additionally, 
there is no competent evidence of a relationship between the 
current IgA nephropathy with chronic renal disease and the 
service-connected migraine headaches with anxiety reaction.

The pertinent medical opinions of record are to the contrary.  
Specifically, a recent opinion from a VA nephrologist who is 
familiar with the veteran and his case history stated that 
IgA nephropathy is an idiopathic disease with no proven 
cause.  Moreover, it was noted that any opinions to the 
contrary were speculative.  The nephrologist stated she knew 
that no nephrologist had ever told the veteran that such a 
relationship existed.

Moreover, no competent medical evidence has been presented 
that even suggests the veteran's service-connected headaches 
with anxiety reaction or its related treatment has an 
aggravating effect upon the veteran's current IgA nephropathy 
with chronic renal insufficiency.  See, Allen v. Brown, 7 
Vet. App. 439 (1995). 

While the veteran presently maintains that he has IgA 
nephropathy with chronic renal insufficiency as secondary to 
medication taken for service-connected headaches with anxiety 
reaction, the Board notes the Court has held a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, but is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's IgA nephropathy with chronic renal insufficiency is 
secondary to medication for service-connected migraine 
headaches with anxiety reaction.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In this case there is no competent medical evidence of a 
nexus between the IgA nephropathy with chronic renal 
insufficiency and medication taken for the service-connected 
migraine headaches with anxiety reaction to include on the 
basis of aggravation.  Therefore, the claim for secondary 
service connection is not well grounded.  Wallin, 11 Vet. 
App. 509; Reiber, 7 Vet. App. 513; Allen, 7 Vet. App. 439.

Accordingly, the claim of entitlement to service connection 
for IgA nephropathy with chronic renal insufficiency as 
secondary to medication taken for service-connected migraine 
headaches with anxiety reaction must be denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With respect to the representatives' written presentations in 
February and April 1999, the Board notes it is argued that in 
view of the March 1978 expressed opinion that Sansert may 
have caused mild retroperitoneal fibrosis on the left side, 
and that according to the Physician's Desk Reference, the 
prescription drug Sansert is known to cause retroperitoneal 
fibrosis or related conditions, the Board should obtain the 
opinion of a medical specialist.

As the Board noted earlier, a competent medical opinion is 
already of record from VA dissociating any causal 
relationship between medication taken for the veteran's 
service-connected migraine headaches with anxiety reaction 
and the development of IgA nephropathy with chronic renal 
disease.  A competent VA specialist in kidney diseases 
familiar with the veteran's case history reached this 
conclusion.  The earlier opinion expressed in 1978 was not 
even conclusory in nature.  The physician at that time simply 
recorded that Sansert may have caused retroperitoneal 
fibrosis on the left side.  Such was not in fact found to be 
the case.  As to the Physicians Desk Reference noting that 
Sansert is known to cause retroperitoneal fibrosis, the Board 
finds this information submitted as in the nature of a 
medical treatise constitutes no more than a general and 
inconclusive item of information with no relationship to the 
veteran's medical history which in no way provides a 
competent medical link between the veteran's chronic renal 
disease and medication taken for his service-connected 
migraine headaches with anxiety reaction.  Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1996).  

The Court's holdings on the issue of VA's duty to assist in 
connection with the well grounded claim determination are 
quite clear.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5 (1999).  Accordingly, the request for an 
opinion of a medical specialist is premature in the veteran's 
case which the Board has determined is not well grounded.

The Board has determined, therefor, that, in the absence of a 
well grounded claim, VA has no duty to further assist the 
veteran in developing his case; and absent a well grounded 
claim, the appeal must be denied.

As the claim of entitlement to service connection for IgA 
nephropathy with chronic renal insufficiency as secondary to 
medication for service-connected migraine headaches with 
anxiety reaction is not well grounded, the doctrine of 
reasonable doubt may not be applied to the veteran's case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for IgA nephropathy with 
chronic renal insufficiency as secondary to medication for 
service-connected migraine headaches with anxiety reaction, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

